ON MOTION FOR REHEARING GRANTED
PER CURIAM.
We grant appellant’s motion for rehearing, withdraw our previous opinion, and substitute the following:
On February 22, 1990, Rolando Febles was convicted of trafficking in cocaine by possession of 400 grams or more of cocaine, § 893.135(l)(b), Fla.Stat. (1989), possession of cocaine, § 893.13, Fla.Stat. (1989), and possession of drug paraphernalia, § 893.147(1), Fla.Stat. (1989) based on a criminal episode occurring September 18, 1989. He received a fifteen-year prison sentence and a $250,000 fine plus a $12,500 surcharge as to the trafficking conviction and five years and a $250,000 fine plus a $12,500 surcharge as to the possession conviction. The court suspended entry of sentence as to the possession of paraphernalia conviction. We vacate the fine and surcharge accompanying the possession conviction. As conceded by the state, that amount was in excess of the legal limit established in section 775.083(l)(c), Florida Statutes (1989). We order that the fine be set at $5,000 with the appropriate five per cent surcharge. See § 775.0835, Fla.Stat. (1989). We find all other issues defendant raises including his double jeopardy argument not to merit discussion. See State v. Smith, 547 So.2d 613 (Fla.1989); § 775.021(4)(a), Fla.Stat. (1989).
Accordingly, the trial court’s order is affirmed except as to the possession fine and surcharge which are vacated, and the appropriate fine and surcharge are ordered.